This cause came on to be heard on the petition of counsel for both parties hereto to interpret or *Page 575 
modify the mandate to more definitely state whether or not the plaintiffs below should be allowed to recover interest and attorney's fees on their judgment recovered herein and affirmed by the Circuit Court.
The judgment was recovered under Sections 4581 and 4582, Revised General Statutes of 1920, Sections 6646 and 6647, Compiled General Laws of 1927, and since under our holding the punitive interest provided under the statute cannot be allowed to stand and be imposed we think attorney's fees must go with the penalty, but we think interest may be allowed in the judgment at the usual rate.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., not participating because of illness.